Title: To George Washington from William Heath, 14 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point April 14. 1781
                        
                        I was the last evening honored with yours of the 12th—am happy to hear your Excellency has thought fit to
                            take the several measures mentioned in your letter, to bring forward the provisions—It is an object about which I am at present
                            most concerned—as it is certainly the most threatning circumstance we have to encounter. If relief is seasonably and
                            effectually afforded, I think we have little to fear from Sir Henry Clinton in this quarter, be his intentions what they
                            may. It would be a very easy manoeuvre for him to hold up an appearance of moving to the Delaware; his transports might
                            fall down with the troops to the Watering-place, or even pass the Hook, and there be joined by Admiral Arbuthnot and the
                            troops sent to the Chesapeak with General Phillips, and while our attention is drawn that way, suddenly return and push up
                            this river.
                        The letter lately sent out by Sir Henry Clinton addressed to General Schuyler, I am informed was brought up
                            by a field officer. Capt. Pray who commands the water guard, writes me that he learnt from Singsing, that he, the field
                            officer, has seen on a hill near that place, either when coming up or on his return, taking a view of Verplank’s and
                            Stoney points with a glass—But the distance there is such that little knowledge could be obtained. However, should they
                            have designs this way, either sudden or deliberate, I hope we shall be ready to give them a proper reception. Your
                            Excellency may be assured that nothing in my power shall be wanting to effect it. I think, as I have before expressed, our
                            greatest danger (and great it is) if a siege should take place, is the want of proper supplies of provisions.
                        Major Bauman informs me that the artillery companies at present at this post, are very inadequate to the
                            necessary duties of the different works, and are rendered more so by the late removal of one of the strongest companies. I
                            find the number of musket cartridges in the magazines, by continued diminution, are very insufficient in case of siege,
                            and need a very considerable augmentation from the magazine at Fish kill, which I request your Excellency will be pleased
                            to order the Commissary of military stores to supply.
                        Inclosed are the proceedings of a general Court martial on several culprits. I have passed upon all but one,
                            viz. Robert Maples, alias John Walker, whose sentence being capital, I submit to your Excellency.
                        I intended yesterday to have taken the liberty to inclose Lt Colonel Antill’s and Mr Keese’s opinion of
                            having the provost erected on Pollypus island, but omitted it—they are now enclosed.
                        About seventy recruits arrived last night from Massachusetts—I am informed that a very considerable number
                            are coming on. I have the honor to be with the highest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                    